DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment, previous 112(b) rejection on claims 1-6 is hereby withdrawn.
Due to the statement of common ownership, previous 102(a)(2) rejection and 103 rejection over Lei et al (US 2022/0008886 A1) are hereby withdrawn.
Due to the statement of common ownership (with respect to US 2019/0184364 A1), previous 103 rejection over Lei et al (WO 2016/144798 A1) in view of Brahms et al (US 2019/0184364 A1) is hereby withdrawn.  However, see Paragraph 12 below.
In view of the amendment, previous double patenting rejection on claims 1-6 over claims 1-7 of copending App. No. 17/386,038 is hereby withdrawn.  The amended claim now requires the shell of instant microcapsules to comprise polyurea (not polyisocyanate).  However, claim 1 of App. 17/386,038 teaches that the shell of the microcapsules comprises a trimethylol propane-adduct of xylylene diisocyanate (which is not polyurea but polyisocyanate).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Claim Objections
Claim 6 is objected to because of the following informalities:  in lines 3-4, applicant need to insert --- a --- in front of “personal wash”, “hair conditioner” and “shampoo”.  Appropriate correction is required. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being obvious over Brahms et al (US 2018/0064615 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Brahms teaches (see abstract and claim 1) a reloadable microcapsule having (i) a core containing a hydrophobic core solvent and a hydrophilic core solvent and (ii) a wall, formed of an encapsulating polymer, encapsulating the core.  Brahms further teaches ([0009] and claim 6) that in some embodiments, the hydrophobic core solvent contains a fragrance ingredient having a ClogP of 2 or greater.  In view of Brahms’s such teaching, it would have been obvious to one skilled in the art to have the core of Brahms’s microcapsule to contain a hydrophobic core solvent containing a fragrance ingredient with a reasonable expectation of providing a contribution of an odor, fragrance, essence or scent either alone or in combination with other fragrance ingredients (see [0009]). 
    Brahms teaches (claims 7 and 8) that the encapsulating polymer is a polyurea, which is a reaction product of a polyisocyanate and a polyamine.
Brahms teaches ([0100]) using microcapsule formation aids (as dispersants) to facilitate the formation of stable emulsions containing micro-sized oil drops to be encapsulated and also to improve the performance of the microcapsule by stabilizing capsules and/or their deposition to the target areas or releasing to the environment. Brahms teaches ([0107]-[0108]) that natural dispersants can be used, and among examples for the natural dispersants, Brahms includes gum Arabic, modified starch, whey protein, pea protein and combinations thereof.  It would have been obvious to one skilled in the art to use a combination of gum Arabic, modified starch, whey protein and pea protein as the natural dispersant (i.e., microcapsule formation aid) with a reasonable expectation of facilitating the formation of stable emulsions containing micro-sized oil drops to be encapsulated and improving the performance of the microcapsule by stabilizing capsules and/or their deposition to the target areas or releasing to the environment.
With respect to instant viscosity control agent comprising xanthan gum, as evidenced by Brahms (see [0233]-[0238]), it is known in the art to use a suspending aide such as xanthan gum in a microcapsule composition.  It would have been obvious to one skilled in the art to use xanthan gum as a suspending aide in Brahms’s microcapsule composition with a reasonable expectation of aiding the suspension of the microcapsules. 
	Thus, Brahms renders obvious instant claims 1 and 4.
With respect to instant claim 3, Brahms teaches ([0010] and [0128]) that the weight ratio between the microcapsule core and the microcapsule wall is preferably in the range of 1:00 to 99:1 and that its microcapsule delivery system contains the microcapsule at a level of 0.1-80 wt.%.  Under such general guidelines given by Brahms, instant range for the weight % of the shell material (i.e., polyurea) would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  Thus, Brahms renders obvious instant claim 3.
With respect to instant claims 5 and 6, Brahms teaches (claims 9 and 18) a consumer product comprising its microcapsule composition, which examples include a fabric softener, a fabric refresher, a liquid laundry detergent, a shower gel, a shampoo or a hair conditioner.  Thus, Brahms renders obvious instant claims 5 and 6. 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being obvious over Brahms et al (US 2019/0159979 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
Brahms teaches (abstract) a reloadable microcapsule containing (i) a core containing a hydrophobic core solvent and a hydrophilic core solvent and (ii) a wall formed of an encapsulating polymer encapsulating the core.  As a specific exemplary encapsulating polymer, Brahms teaches polyurea, which is a reaction product of a polyisocyanate and a polyamine (see [0042] and [0049]).  Brahms further teaches ([0038]-[0039]) that when the reloadable microcapsule is dispersed in an external hydrophilic solvent, in some embodiments, an active material (such as a fragrance) which is initially present in the external hydrophilic solvent has an affinity for the hydrophobic core solvent greater than that for either the hydrophilic core solvent or the external hydrophilic solvent, so that the active material (a fragrance) is prone to diffuse into the microcapsule core.  Thus, Brahms teaches instant core of the microcapsules comprising an active material and instant shell of the microcapsules comprising polyurea. 
Brahms teaches ([0081]) using microcapsule formation aids (as dispersants) to facilitate the formation of stable emulsions containing micro-sized oil drops to be encapsulated and also to improve the performance of the microcapsule by stabilizing capsules and/or their deposition to the target areas or releasing to the environment. Brahms teaches ([0088]-[0089]) that natural dispersants can be used, and among examples for the natural dispersants, Brahms includes gum Arabic, modified starch, whey protein, pea protein and combinations thereof.  It would have been obvious to one skilled in the art to use a combination of gum Arabic, modified starch, whey protein and pea protein as the natural dispersant (i.e., microcapsule formation aid) with a reasonable expectation of facilitating the formation of stable emulsions containing micro-sized oil drops to be encapsulated and improving the performance of the microcapsule by stabilizing capsules and/or their deposition to the target areas or releasing to the environment.
With respect to instant viscosity control agent comprising xanthan gum, as evidenced by Brahms (see [0214]-[0219]), it is known in the art to use a suspending aide such as xanthan gum in a microcapsule composition.  It would have been obvious to one skilled in the art to use xanthan gum as a suspending aide in Brahms’s microcapsule composition with a reasonable expectation of aiding the suspension of the microcapsules. 
	Thus, Brahms renders obvious instant claims 1 and 4.
With respect to instant claim 3, Brahms teaches ([0109] and [0009]) that its microcapsule delivery system formulations contains the capsule at a level of 0.1-80% by weight of the capsule delivery system and that the weight ratio between the microcapsule core and the microcapsule wall is preferably in the range of 1:00 to 99:1.  Under such general guidelines given by Brahms, instant range for the weight % of the shell material (i.e., polyurea) would have been obvious to one skilled in the art before the effective filing date of the claimed invention since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, supra.  Thus, Brahms renders obvious instant claim 3.
With respect to instant claims 5 and 6, Brahms teaches (claim 14) a consumer product comprising its microcapsule composition, such as shampoo, hair conditioner, body wash, fabric care product, fabric softener, fabric refresher or liquid laundry detergent.  Thus, Brahms renders obvious instant claims 5 and 6.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being obvious over Lei et al (US 2019/0231658 A1).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
Lei teaches (claims 2, 8 and 10) a stable microcapsule composition containing a microcapsule dispersed in an aqueous phase and a stabilizing agent, wherein the microcapsule is a core-shell microcapsule having a wall and a core encapsulated by the wall.  The microcapsule wall is formed of an encapsulating polymer such as polyurea which is a reaction product of a polyfunctional isocyanate and a polyfunctional amine.  The microcapsule core contains an active material such as a fragrance (claim 8).  Thus, Lei teaches instant component (a) of claim 1.  
Lei teaches  ([0084]) using microcapsule formation aids (as dispersants) to facilitate the formation of stable emulsions containing micro-sized oil drops to be encapsulated and also to improve the performance of the microcapsule by stabilizing capsules and/or their deposition to the target areas or releasing to the environment.  Lei teaches ([0091]-[0092]) that natural dispersants can be used, and among examples for the natural dispersants, Lei includes gum Arabic, modified starch, whey protein, pea protein and combinations thereof.  It would have been obvious to one skilled in the art to use a combination of gum Arabic, modified starch, whey protein and pea protein as the natural dispersant (i.e., microcapsule formation aid) with a reasonable expectation of facilitating the formation of stable emulsions containing micro-sized oil drops to be encapsulated and improving the performance of the microcapsule by stabilizing capsules and/or their deposition to the target areas or releasing to the environment.  Thus, Lei teaches or renders obvious instant components (b) and (c).
With respect to instant viscosity control agent comprising xanthan gum, as evidenced by Lei (see [0218]-[0222]), it is known in the art to use a suspending aide such as xanthan gum in a microcapsule composition.  It would have been obvious to one skilled in the art to use xanthan gum as a suspending aide in Lei’s microcapsule composition with a reasonable expectation of aiding the suspension of the microcapsules.  Thus, Lei teaches or renders obvious instant component (d).
Therefore, Lei renders obvious instant claims 1 and 4. 
With respect to instant claims 5 and 6, Lei teaches a consumer product comprising its microcapsule composition, such as shampoo, hair conditioner, body wash, fabric care product, fabric softener, fabric refresher or liquid laundry detergent.  Thus, Lei renders obvious instant claims 5 and 6.     
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being obvious over Lei et al (WO 2016/144798 A1) in view of Brahms et al (US 2018/0064615 A1), Brahms et al (US 2019/0159979 A1) or Lei et al (US 2019/0231658 A1).
The applied references (Brahms’615, Brahms’979 and Lei’658) have a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, they constitute prior arts under 35 U.S.C. 102(a)(2). 
Lei teaches ([0031]) a polyurea microcapsule composition useful for consumer applications including shampoo, hair conditioner, fabric care product such as fabric refresher, fabric softeners, liquid and powder detergent, personal wash, scent booster products and fine fragrances.  Lei teaches (claims 1-2) that the microcapsule wall is formed of polyurea (which is a reaction product of polyfunctional isocyanate and polyfunctional amine).  Lei also teaches (claim 6) that the microcapsule wall encapsulates an active material, which can be fragrance, pro-fragrance of malodor counteractive agent.  Lei further teaches ([0071]) that its microcapsule composition can include hydrocolloids such as modified starch or gum Arabic so as to improve colloidal stability of the microcapsule composition against coagulation, sedimentation and creaming.  Thus, it would have been obvious to one skilled in the art to include modified starch or gum Arabic in Lei’s microcapsule composition with a reasonable expectation of improving colloidal stability of the microcapsule composition.  
With respect to instant viscosity control agent comprising xanthan gum, as discussed above, Lei’s microcapsule composition can be used for consumer product such as fine fragrances.  Lei teaches (pg.76 – see under “m) Beauty Care”) that the microcapsule composition used for fragrances can include suspending aid such as xanthan gum.  It would have been obvious to one skilled in the art to include xanthan gum as a suspending aid in Lei’s microcapsule composition with a reasonable expectation of success.  Thus, Lei teaches instant viscosity control agent comprising xanthan gum.
Lei does not teach instant dispersant comprising whey protein or pea protein.  However, as already discussed in the paragraphs 9-11 above, Brahms’615, Brahms’979 and Lei’658 each teaches the use of natural dispersants such as whey protein or pea protein in a microcapsule composition so as to facilitate the formation of stable emulsions containing micro-sized oil drops to be encapsulated and improve the performance of the microcapsule by stabilizing capsules and/or their deposition to the target areas or releasing to the environment.  It would have been obvious to one skilled in the art to use a natural dispersant such as whey protein or pea protein in Lei’s microcapsule composition with a reasonable expectation of facilitating the formation of stable emulsions containing micro-sized oil drops to be encapsulated and improving the performance of the microcapsules by stabilizing the capsules and/or their deposition to the target areas or releasing the fragrance to the environment, as taught by Brahms’615, Brahms’979 or Lei’658 .  Thus, Lei in view of Brahms’615, Brahms’979 or Lei’658 renders obvious instant claims 1 and 4-6.
With respect to instant claim 3, Lei teaches ([0043]) that the polyfunctional isocyanate concentration in its microcapsule composition ranges 1.5-3.5 wt.%, more preferably.  Such range falls within instant range of 0.1-5 wt.% and thus teaches instant range.  Thus, Lei in view of Brahms renders obvious instant claim 3.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
It is to be noted that instant 103 rejection over Lei et al (WO 2016/144798 A1) in view of Brahms et al (US 2018/0064615 A1), Brahms et al (US 2019/0159979 A1) or Lei et al (US 2019/0231658 A1) can be overcome by filing a statement of common ownership for EACH of US 2018/0064615 A1, US 2019/0159979 A1 and US 2019/0231658 A1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-14 and 19 of U.S. Patent No. 11,224,569 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
In claims 1, 10 and 12, Pat.’569 teaches a delivery system comprising a hydrogel capsule of claim 1 and additional microcapsule(s), which core is encapsulated by a wall formed of an encapsulating polymer selected from a sol-gel polymer, polyacrylate, polyacrylamide, poly(acrylate-co-acrylamide), polyurea, polyurethane, starch, gelatin and gum Arabic, poly(melamine-formaldehyde), poly(urea-formaldehyde), and combinations thereof.  It would have been obvious to one skilled in the art to use polyurea as the encapsulating polymer (i.e., the wall material) to encapsulate the core of the microcapsule with a reasonable expectation of success.  Claim 9 of Pat.’569 further teaches that the hydrogel capsule further comprises a dispersant which list includes gum Arabic, modified starch, whey protein, pea protein or combinations thereof.  It would have been obvious to one skilled in the art to use a combination of gum Arabic, modified starch, whey protein and pea protein as the dispersant with a reasonable expectation of success.  Furthermore, claim 11 of Pat.’569 teaches that the delivery system of claim 10 further comprises a rheology modifier which list includes xanthan gum.  It would have been obvious to one skilled in the art to use xanthan gum as the rheology modifier in the delivery system with a reasonable expectation of success.  Thus, claims 1 and 9- 12 of Pat.’569 teach a delivery system comprising a hydrogel capsule, additional microcapsule(s) which core is encapsulated by a wall (a shell) formed of polyurea, a combination of gum Arabic, modified starch, whey protein and pea protein (as the dispersant) and xanthan gum (as a rheology modifier), and it is the Examiner’s position that the dispersant for the hydrogel capsule as claimed in claim 9 of Pat.569 would also function as a dispersant for the microcapsule(s) once the microcapsule(s) is added into the delivery system comprising the hydrogel capsule of claim 1.  Furthermore, claims 13-14  of Pat.’569 teach a consumer product comprising the delivery system of claim 10 wherein the consumer product can be a laundry care product (such as fabric refresher or a liquid detergent – see claim 19).  Therefore, claims 1, 9-14 and 19 of Pat.’569 render obvious instant core-shell microcapsule composition of claims 1 and 4 (comprising: instant polyurea microcapsules; instant dispersant comprising whey protein or pea protein; instant hydrocolloid comprising gum Arabic or modified starch; and instant viscosity control agent comprising xanthan gum (Instant claim language of claim 1 does not exclude the presence of a hydrogel capsule in instant core-shell microcapsule composition “comprising” the components (a)-(d)) and instant consumer product of claims 5 and 6.  
Claims 1 and 4-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9-14 and 17 of U.S. Patent No. 10,369,094 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason:
In claims 1, 10 and 12, Pat.’094 teaches a delivery system comprising a hydrogel capsule of claim 1 and additional microcapsule(s), which core is encapsulated by a wall formed of an encapsulating polymer selected from a sol-gel polymer, polyacrylate, polyacrylamide, poly(acrylate-co-acrylamide), polyurea, polyurethane, starch, gelatin and gum Arabic, poly(melamine-formaldehyde), poly(urea-formaldehyde), and combinations thereof.  It would have been obvious to one skilled in the art to use polyurea as the encapsulating polymer (i.e., the wall material) to encapsulate the core of the microcapsule with a reasonable expectation of success.  Claim 9 of Pat.’094 further teaches that the hydrogel capsule further comprises a dispersant which list includes gum Arabic, modified starch, whey protein, pea protein or combinations thereof.  It would have been obvious to one skilled in the art to use a combination of gum Arabic, modified starch, whey protein and pea protein as the dispersant with a reasonable expectation of success.  Furthermore, claim 11 of Pat.’094 teaches that the delivery system of claim 10 further comprises a rheology modifier which list includes xanthan gum.  It would have been obvious to one skilled in the art to use xanthan gum as the rheology modifier in the delivery system with a reasonable expectation of success.  Thus, claims 1 and 9-12 of Pat.’094 teach a delivery system comprising a hydrogel capsule, additional microcapsule(s) which core is encapsulated by a wall (a shell) formed of polyurea, a combination of gum Arabic, modified starch, whey protein and pea protein (as the dispersant) and xanthan gum (as a rheology modifier), and it is the Examiner’s position that the dispersant for the hydrogel capsule as claimed in claim 9 of Pat.569 would also function as a dispersant for the microcapsule(s) once the microcapsule(s) is added into the delivery system comprising the hydrogel capsule of claim 1.  Furthermore, claims 18-19 of Pat.’094 teach a consumer product comprising the delivery system of claim 10 wherein the consumer product can be a laundry care product (such as fabric refresher or a liquid detergent – see claim 17).  Therefore, claims 1, 9-12 and 17-19 of Pat.’094 render obvious instant core-shell microcapsule composition of claims 1 and 4 (comprising: instant polyurea microcapsules; instant dispersant comprising whey protein or pea protein; instant hydrocolloid comprising gum Arabic or modified starch; and instant viscosity control agent comprising xanthan gum (Instant claim language of claim 1 does not exclude the presence of a hydrogel capsule in instant core-shell microcapsule composition “comprising” the components (a)-(d)) and instant consumer product of claims 5 and 6.  
It is to be noted that US 11,224,569 B2 (with the U.S. filing date of Jul. 1, 2019) is a continuation of US 10,369,094 B2 (with the U.S. filing date of Oct. 2, 2017), which is a continuation-in-part of application No. 14/414,376, filed on Jan. 12, 2015, now Pat. No. 9,777,244.  However, Pat. No. 9,777,244 does not teach or suggest instant claims 1-6.  Therefore, no prior art rejections are being made on instant claims (with an effective filing date of Sep. 16, 2016) over US 11,224,569 B2 or US 10,369,094 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        December 14, 2022